Title: To James Madison from William C. C. Claiborne, 10 November 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


10 November 1804, New Orleans. “I now forward you the answers of the Marquis of Casa Calvo, to my communications of the 30th and 31st. Ultimo, together with a Copy of my reply to them.
“I fear the Royal Decree alluded to is calculated to do injury. If the Marquis should send me a Copy it shall be forwarded to you. I never was an Advocate for a Standing Army; I wish to God it could be dispensed with in this Territory; But the present state of things will not justify a reduction. Our Troops here are few in number; greatly reduced by sickness, and by the different Detachments which are necessarily made to the Frontier Posts. If it be possible I pray that a Reinforcement may immediately come on. The Civil Authorities are not sufficiently Organized to preserve of themselves good order, and the appearance of a superior Spanish force in our Vicinity is calculated to lessen greatly the confidence of the people in the power of the United States.”
